Citation Nr: 0204006	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  01-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased initial evaluation for the 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD          

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision that granted 
service connection and assigned a 10 percent rating for PTSD, 
effective on July 25, 2000.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been submitted.  

2.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
intermittent periods of inability to perform occupational 
tasks (although he is generally functioning satisfactory, 
with routine behavior, self-care and conversation normal), 
due to such symptoms as:  depressed mood, some sleep 
impairment, and moderate immediate memory impairment.  

3.  The symptoms of the service-connected PTSD are not shown 
to be productive of occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 30 
percent, but no greater, for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disorder.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

The veteran served in the Republic of Vietnam and received 
the Combat Action Ribbon.  

A March 2000 report from the Vet Center indicated that the 
veteran had been an active client there since February 2000.  
He reported having thoughts, memories, dreams and nightmares 
of the stressful events that he experienced in Vietnam.  He 
had difficulty sleeping and was easily wakened.  It was 
indicated that he was socially isolated and avoided crowds 
and public places.  The psychologist diagnosed PTSD.  

A VA examination was conducted in August 2000.  It was noted 
that the veteran was attending therapy sessions but did not 
take any medication for the condition.  He reported that he 
had been married and divorced one time and that his 22-year-
old daughter lived with him.  The veteran stated that he 
spent most of his time alone and liked to fish and watch 
television.  He indicated that he dated some but not often.  
He did attend church about two to three times a week.  

The veteran was noted to be alert, oriented and attentive.  
His mood was mildly dysphoric, and his affect was 
constricted.  His speech was a regular rate and rhythm, and 
there was no evidence of psychomotor agitation or 
retardation.  His thought process was logical and coherent.  
His thought content was devoid of any current auditory or 
visual hallucinations.  He did report that, sometimes when he 
was falling asleep, he would hear noises at night.  There was 
no evidence of delusional content noted.  He denied having 
any current suicidal or homicidal ideation.  His memory was 
moderately impaired for immediate events and generally intact 
for recent and remote events.  

The VA examiner assigned a Global Assessment of Functioning 
(GAF) score of 60.  The examiner indicated that the veteran 
was exhibiting mild to moderate symptoms of PTSD.  He also 
stated that the veteran's social adaptability and interaction 
with others appeared to be moderately impaired.  His ability 
to maintain employment and perform job duties in a reliable, 
flexible and efficient manner appeared to be mild to 
moderately impaired.  

VA outpatient treatment records dated from June 2000 to 
October 2001 showed that the veteran was seen for his PTSD.  
The veteran was offered medication, but declined, citing side 
effects.  

When seen in November 2000, he complained of depression, 
hopelessness, occasional suicidal ideation, altered sleep 
pattern, isolation, anger and aggressive behavior.  He also 
noted that he did odd jobs to make ends meet.  He noted that 
he was working with his brother putting up vinyl siding.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is currently rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9411.  The general rating formula 
for mental disorders are as follows:  a 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 30 percent evaluation requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
including Diagnostic Code 9411.  

The Board finds that a 30 percent evaluation is for 
application for the service-connected PTSD.  The veteran has 
complained of being depressed and having sleep difficulties.  
The VA examiner indicated that his immediate memory was 
moderately impaired.  

Further, the VA examiner noted that that the veteran's social 
adaptability and ability to maintain employment appeared to 
be mildly to moderately impaired.  Although there was no 
evidence of anxiety, suspiciousness or panic attacks, the 
disability picture presented by the veteran's PTSD is shown 
to more nearly approximate the criteria warranting the 
assignment of a 30 percent rating.  

The Board finds, however, that the evidence is against the 
assignment of a rating greater than 30 percent.  There is no 
evidence of flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationship.  Indeed, virtually none of the criteria for a 
50 percent evaluation are evident for the service-connected 
PTSD.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected PTSD, as 
prescribed by the United States Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet. App. 119 (1999).  At no 
time since the veteran filed his claim for service connection 
has the service-connected disorder been more disabling than 
30 percent disabling.  


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters informed the 
appellant of the evidence needed to support his claim.  VA 
has met its duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the appellant of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  He was advised 
of the evidence necessary to substantiate his claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.



ORDER

An increased rating of 30 percent for the service-connected 
PTSD is granted, subject to the regulations governing payment 
of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

